                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ROCIO CORDOVA,
                                                                                       Case No. 19-cv-00442-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER GRANTING MOTION TO
                                                                                       REMAND
                                  10     GREYHOUND LINES, INC,
                                                                                       Re: Dkt. No. 15
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         Before the court is plaintiff Rocio Cordova’s motion to remand this action to
                                  14   Alameda County Superior Court. The matter is fully briefed and suitable for decision
                                  15   without oral argument. Accordingly, the hearing set for April 17, 2019, is VACATED.
                                  16   Having read the parties’ papers and carefully considered their arguments and the
                                  17   relevant legal authority, and good cause appearing, the court hereby GRANTS the
                                  18   motion, for the following reasons.
                                  19                                        BACKGROUND
                                  20   A.    Factual Background
                                  21         This is a putative class action against defendant Greyhound Lines, Inc.
                                  22   (“Greyhound”). Generally, the First Amended Complaint (the “FAC”) alleges that
                                  23   Greyhound is a private bus company that operates throughout California that “holds itself
                                  24   out as having a zero-tolerance policy for discrimination aboard buses and promotes itself
                                  25   as Latino friendly.” FAC ¶¶ 1-2. According to the FAC, despite Greyhound’s
                                  26   representations, Greyhound has a “policy or practice of voluntarily subjecting its
                                  27   predominately low-income, non-white passengers to immigration raids in the non-public,
                                  28   restricted-access passenger cabins of buses and private bus station facilities.” FAC ¶ 3.
                                  1    Greyhound allegedly knows that those “raids routinely involve racial and ethnic

                                  2    harassment of its passengers, and worse.” Id. ¶ 5. Plaintiff alleges that Greyhound’s

                                  3    conduct violates certain California advertising and discrimination-related laws.

                                  4    B.     Procedural Background

                                  5           Plaintiff filed her original complaint on November 8, 2018, in the Alameda County

                                  6    Superior Court. In response to defendant’s demurrer, plaintiff filed her FAC on January

                                  7    18, 2019.

                                  8           The FAC, like the original complaint, alleges violations of California’s Consumers

                                  9    Legal Remedies Act, Cal. Civ. Code § 1750, et seq. (the “CLRA”), California’s Unfair

                                  10   Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. (the “UCL”), and California’s

                                  11   Unruh Civil Rights Act, Cal. Civ. Code § 51(b) (the “UCRA”). Similar to the original

                                  12   complaint, the FAC is brought “on behalf of all California consumers who, since January
Northern District of California
 United States District Court




                                  13   20, 2017, have purchased a Greyhound bus ticket . . . including a subclass of Latino and

                                  14   non-white California consumers[.]” FAC ¶ 79. And, again like plaintiff’s original

                                  15   complaint, the FAC seeks only declaratory relief, public injunctive relief, attorneys’ fees,

                                  16   and any other equitable relief the court deems proper. FAC at 33-34. Neither the original

                                  17   complaint nor the FAC seeks money damages.

                                  18          Unlike the original complaint, however, the FAC includes a number of similarly

                                  19   phrased reservations of rights: “Plaintiff reserves the right to bring an action for damages

                                  20   on behalf of herself and/or others similarly situated to her. Nothing in this Complaint

                                  21   should be construed as waiving or precluding any claim for damages or any other relief

                                  22   not sought herein by Plaintiff or any other Greyhound passenger.” FAC ¶ 17 n.1 (the

                                  23   “Reservation of Rights” or “Reservation”); see also FAC ¶ 80 n.3.

                                  24          Based on that Reservation of Rights, Greyhound removed this action on January

                                  25   25, 2019, under the Class Action Fairness Act, 28 U.S.C. § 1453 (“CAFA”). Defendant’s

                                  26   notice of removal contends that the Reservation of Rights put money damages at issue

                                  27   and that those damages exceed CAFA’s $5 million amount-in-controversy jurisdictional

                                  28   requirement. On February 25, 2019, plaintiff timely moved to remand.
                                                                                     2
                                  1                                             DISCUSSION

                                  2    A.     Legal Standard

                                  3           “To remove a case from state court to federal court, a defendant must file in the

                                  4    federal forum a notice of removal 'containing a short and plain statement of the grounds

                                  5    for removal.' ” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 551

                                  6    (2014) (quoting 28 U.S.C. § 1446(a)). “When removal is based on diversity of citizenship,

                                  7    an amount-in-controversy requirement must be met.” Id. “CAFA gives federal courts

                                  8    jurisdiction over certain class actions, defined in § 1332(d)(1), if the class has more than

                                  9    100 members, the parties are minimally diverse, and the amount in controversy exceeds

                                  10   $5 million.” Id. at 552 (quoting § 1332(d)(2), (5)(B)). “If the plaintiff's complaint, filed in

                                  11   state court, demands monetary relief of a stated sum, that sum, if asserted in good faith,

                                  12   is 'deemed to be the amount in controversy.' ” Id. at 551 (quoting 28 U.S.C. §
Northern District of California
 United States District Court




                                  13   1446(c)(2)). “When plaintiff's complaint does not state the amount in controversy, the

                                  14   defendant's notice of removal may do so.” Id.

                                  15          “If the plaintiff contests the defendant's allegation, § 1446(c)(2)(B) instructs:

                                  16   '[R]emoval . . . is proper on the basis of an amount in controversy asserted' by the

                                  17   defendant 'if the district court finds, by the preponderance of the evidence, that the

                                  18   amount in controversy exceeds' the jurisdictional threshold.” Id. at 553-54 (quoting 28

                                  19   U.S.C. § 1446(c)(2)(B); alterations in original). “[W]hen a defendant's assertion of the

                                  20   amount in controversy is challenged . . . both sides submit proof and the court decides,

                                  21   by a preponderance of the evidence, whether the amount-in-controversy requirement has

                                  22   been satisfied.” Id. at 554. And “no antiremoval presumption attends” that decision. Id.

                                  23          “Under this system, CAFA's requirements are to be tested by consideration of real

                                  24   evidence and the reality of what is at stake in the litigation, using reasonable assumptions

                                  25   underlying the defendant's theory of damages exposure.” Ibarra v. Manheim

                                  26   Investments, Inc., 775 F.3d 1193, 1198 (9th Cir. 2015). While “a damages assessment

                                  27   may require a chain of reasoning that includes assumptions[,] . . . those assumptions

                                  28   cannot be pulled from thin air but need some reasonable ground underlying them.” Id. at
                                                                                       3
                                  1    1199. “[A] defendant cannot establish removal jurisdiction by mere speculation and

                                  2    conjecture, with unreasonable assumptions.” Id. at 1197.

                                  3           Here, the parties only contest whether defendant has shown that the amount in

                                  4    controversy exceeds CAFA’s jurisdictional minimum of $5 million.

                                  5    B.     Analysis

                                  6           1.     Defendant’s Removal Was Untimely.

                                  7           Section 1446 requires a defendant to file a notice of removal within 30 days of

                                  8    receiving, through service or otherwise, a copy of the complaint. 28 U.S.C. § 1446(b)(1).

                                  9    If the “case stated by the initial pleading is not removable, a notice of removal may be

                                  10   filed within 30 days after” defendant’s receipt of “an amended pleading . . . from which it

                                  11   may first be ascertained that the case is one which is or has become removeable.” 28

                                  12   U.S.C. § 1446(b)(3).
Northern District of California
 United States District Court




                                  13          Defendant does not dispute that its removal occurred more than 30 days after it

                                  14   received the original complaint. Instead, as noted, defendant argues that the FAC’s

                                  15   Reservation put damages at issue for the first time. According to defendant, those

                                  16   damages exceed $5 million because a plaintiff must seek all remedies available to

                                  17   putative class members, which in this case includes statutory damages under the UCRA

                                  18   and the CLRA.

                                  19          That argument fails to show that the FAC reset the 30-day removal period.

                                  20   Critically, the elements of the FAC that defendant invokes to support its removal were

                                  21   present at the time plaintiff filed her original complaint, over 60 days before defendant’s

                                  22   removal. First, contrary to defendant’s assertion, the FAC’s Reservation of Rights does

                                  23   not put damages at issue. It merely reserves the right to put damages at issue in the

                                  24   future. Thus, “[t]he ‘reservation of rights’ language used by the Plaintiff[ ] states nothing

                                  25   more than what Plaintiff[ ] would already have the right to do”—amend her complaint to

                                  26   seek damages. Jones v. ADT Sec. Servs., Inc., No. CV 11-7750 PSG JCGX, 2012 WL

                                  27   12744, at *2 (C.D. Cal. Jan. 3, 2012). That is a right plaintiff retained at the time she filed

                                  28   her original complaint. And that right does not prejudice defendant because if plaintiff
                                                                                      4
                                  1    later chooses to seek damages, the 30-day removal period would reset. Id. at *3.

                                  2           Second, defendant’s statutory damages-related removal argument is also based

                                  3    on allegations in the FAC that remain substantively unchanged from the original

                                  4    complaint. Both complaints were brought on behalf of similar putative classes. Compare

                                  5    Dkt. 1-1, Ex. A ¶ 37 with FAC ¶ 79. Both complaints asserted CLRA and UCRA causes

                                  6    of action. Compare Dkt. 1-1, Ex. A ¶¶ 48-63 with FAC ¶¶ 97-124. And both complaints

                                  7    sought the same remedies—remedies that do not include damages. Compare Dkt. 1-1,

                                  8    Ex. A at 18 with FAC at 33-34. Thus, whatever the merits of that basis for removal, that

                                  9    basis was available at the time the original complaint was filed. The FAC, therefore, did

                                  10   not for the first time make the action removable on that basis. See 28 U.S.C.

                                  11   § 1446(b)(3).

                                  12          Accordingly, because the FAC does not provide any basis for removal not present
Northern District of California
 United States District Court




                                  13   at the time plaintiff filed her original complaint, defendant’s removal more than 60 days

                                  14   thereafter was untimely under § 1446(b).

                                  15          2.       Defendant Has Not Shown That The Amount In Controversy Exceeds

                                  16                   $5 Million.

                                  17          Even if defendant had timely removed this action to federal court and even if the

                                  18   FAC put class-based monetary damages at issue, defendant’s removal would fail on the

                                  19   merits because defendant has not shown by a preponderance of the evidence that the

                                  20   FAC puts $5 million in controversy. Defendant attempts to satisfy CAFA’s amount-in-

                                  21   controversy requirement based on (1) the FAC’s Reservation; (2) the amount of plaintiff’s

                                  22   attorneys’ fees if she prevails; and (3) the amount of statutory damages plaintiff’s UCRA

                                  23   and CLRA causes of action purportedly put in controversy. Each of those bases fail.

                                  24          First, for the reasons discussed above, the FAC’s “‘reservation of rights’ does not

                                  25   add anything material to the complaint[.]” Jones, 2012 WL 12744, at *2. Because it does

                                  26   not put damages at issue, the Reservation of Rights certainly provides no support for any

                                  27   specific amount of damages.

                                  28          Second, defendant argues that plaintiff’s request for attorneys’ fees puts $3 million
                                                                                    5
                                  1    in controversy. True, “the amount in controversy is the amount at stake in the underlying

                                  2    litigation[,]” which includes pre-removal and “future attorneys’ fees recoverable by statute

                                  3    or contract[.]” Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 793-94

                                  4    (9th Cir. 2018) (internal quotation marks omitted). However, as with other aspects of the

                                  5    amount-in-controversy inquiry, defendant must prove the asserted attorneys’ fees by a

                                  6    preponderance of the evidence, using “summary-judgment-type evidence.” Id. at 795.

                                  7    Defendant fails to meet that requirement here. Defendant has presented no evidence

                                  8    about how plaintiff’s counsel’s purported “substantial” pre-filing investigation translates

                                  9    into a specific number of billable hours. Nor has defendant presented any evidence

                                  10   about plaintiff’s counsel’s hourly rate or any other applicable hourly rate. For the same

                                  11   reason, defendant’s reliance on the attorneys’ fees award in Benson v. Kwikset Corp.,

                                  12   152 Cal. App. 4th 1254 (2007), is misplaced. Defendant has presented no evidence that
Northern District of California
 United States District Court




                                  13   this action will resemble Benson—a case that lasted seven years, including numerous

                                  14   appeals and a trial. Benson, 152 Cal. App. 4th at 1262-63.

                                  15          Third, defendant has not made a non-speculative showing about the amount of

                                  16   statutory damages put in controversy by the FAC. On this point, defendant contends that

                                  17   there are thousands of class members and that the UCRA and CLRA claims together put

                                  18   $5,000 in statutory damages at issue per class member. See Cal. Civ. Code § 52(a)

                                  19   ($4,000); Cal. Civ. Code § 1780(a)(1) ($1,000). That argument fails on both fronts.

                                  20          As an initial matter, defendant has provided no evidence about how many class

                                  21   members have been subject to a violation of the UCRA or the CLRA. On that point,

                                  22   defendant relies solely upon paragraph four of the FAC. As relevant here, that paragraph

                                  23   states: “As the largest private intercity bus company in California, Greyhound’s policy

                                  24   means that thousands of, if not more, consumers are subjected to predatory and

                                  25   discriminatory practices on an ongoing basis.” FAC ¶ 4. But that does not sufficiently

                                  26   allege that there are thousands of class members, much less allege that each of those

                                  27   class members experienced both a UCRA and a CLRA violation. See Garcia v. Lifetime

                                  28   Brands, Inc., No. EDCV 15-1924-JLS (SPx), 2016 WL 81473, *3 (C.D. Cal. Jan. 7, 2016)
                                                                                     6
                                  1    (rejecting defendant's 100% violation rate assumption that was based on complaint

                                  2    alleging a “uniform policy and systematic scheme”); Garay v. Sw. Airlines Co., No. 18-

                                  3    CV-07538-PJH, 2019 WL 967121, at *2-3 (N.D. Cal. Feb. 28, 2019) (similar; discussing

                                  4    and collecting cases). Nor do plaintiff’s UCRA and CLRA causes of action allege that

                                  5    each class member was subjected to at least one violation. See FAC ¶¶ 97-124.

                                  6           Relatedly, the plain language of the CLRA suggests that the $1,000 statutory

                                  7    damages amount is per class action not per class member: “Any consumer who suffers

                                  8    any damage as a result of . . . [a] § 1770 [violation] may bring an action . . . to recover . . .

                                  9    (1) Actual damages, but in no case shall the total award of damages in a class action be

                                  10   less than one thousand dollars ($1,000).” Cal. Civ. Code § 1780(a)(1). “That language

                                  11   sets the minimum for a total award of damages in a class action at $1,000; it does not

                                  12   provide for an automatic award of $1,000 per individual class member.” Jones v.
Northern District of California
 United States District Court




                                  13   ConAgra Foods, Inc., No. C 12-01633 CRB, 2014 WL 2702726, at *23 (N.D. Cal. June

                                  14   13, 2014). And the FAC’s UCRA cause of action—which according to the defendant puts

                                  15   in controversy $4,000 per class member—is premised on Greyhound’s policies that

                                  16   allegedly allow the CBP to target “Latino and non-white” putative class members. FAC

                                  17   ¶¶ 79, 116-24; Cal. Civ. Code § 52(a). Defendant has presented no evidence quantifying

                                  18   that subset of the putative class.

                                  19          In sum, even if the court believed that the FAC put damages at issue—and it does

                                  20   not—defendant has presented nothing but speculation regarding the amount of damages

                                  21   at issue. Ibarra, 775 F.3d at 1197 (“[A] defendant cannot establish removal jurisdiction by

                                  22   mere speculation and conjecture, with unreasonable assumptions.”). For this alternative

                                  23   reason, this action must be remanded to the Alameda County Superior Court.

                                  24                                           CONCLUSION

                                  25          For the foregoing reasons, the court finds that defendant’s removal was untimely

                                  26   under § 1446(b) and finds that defendant has not met its burden of showing by a

                                  27   preponderance of the evidence that the amount in controversy exceeds $5 million.

                                  28   Accordingly, the court GRANTS plaintiff’s motion and REMANDS the action to Alameda
                                                                                       7
                                  1    County Superior Court. As this court lacks subject matter jurisdiction, defendant’s

                                  2    pending motion to dismiss the FAC, see Dkt. 12, is DENIED as moot.

                                  3          IT IS SO ORDERED.

                                  4    Dated: March 28, 2019

                                  5
                                                                                  PHYLLIS J. HAMILTON
                                  6                                               United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   8
